     Case 3:17-cv-00719-BR   Document 52   Filed 07/23/21   Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


MARIA DEL CARMEN MEDINA TOVAR
and ADRIAN ALONSO MARTINEZ,                  3:17-cv-00719-BR

          Plaintiffs,                        OPINION AND ORDER

v.

LAURA B. ZUCHOWSKI, Director,
Vermont Service Center, United
States Citizenship and
Immigration Services;
ALEJANDRO MAYORKAS, Secretary,
Department of Homeland
Security; and MONTY WILKINSON,
Acting United States Attorney
General,

          Defendants.

PHILLIP JAMES SMITH
Nelson Smith, LLP
1123 S.W. Yamhill St.
Portland, OR 97205
(503) 224-8600

          Attorneys for Plaintiffs




1 – OPINION AND ORDER
         Case 3:17-cv-00719-BR   Document 52   Filed 07/23/21   Page 2 of 12




SCOTT ERIK ASPAUGH
Acting United States Attorney
ALISON M. MILNE
Assistant United States Attorneys
1000 S.W. Third Ave., Ste. 600
Portland, OR 97204
(503) 727-1000

AARON S. GOLDSMITH
Senior Litigation Counsel
Office of Immigration Litigation
P.O. Box 868
Washington, D.C. 20044
(202) 532-4107

             Attorneys for Defendants


BROWN, Senior Judge.

     This matter comes before the Court on the Application (#49)

for Fees and Other Expenses Under the Equal Access to Justice

Act1 filed in the Ninth Circuit by Plaintiffs Maria del Carmen

Medina Tovar and Adrian Alonso Martinez.             On July 14, 2021, the

Ninth Circuit transferred Plaintiffs' Application to this Court

for Attorney Fees resolution.          Order (#48).




     1  Plaintiffs filed AO 291, a two-page form titled
Application for Fees and Other Expenses Under the Equal Access
to Justice Act as their introductory cover sheets, but then
attached (beginning with p.3) "Appellants' Application for
Attorney Fees Pursuant to the Equal Access to Justice
Act." Because Plaintiff is only seeking attorneys' fees, the
Court will refer to Plaintiffs' pleading as Application for
Attorney Fees.


2 – OPINION AND ORDER
     Case 3:17-cv-00719-BR   Document 52   Filed 07/23/21   Page 3 of 12




     The Court has reviewed the pleadings filed by the parties

and concludes the record is sufficiently developed and oral

argument is not necessary.

     For the reasons below, the Court DENIES Plaintiffs'

Application for Attorney Fees.



                               BACKGROUND

     This is an action for judicial review of an administrative

agency regulation pursuant to the Administrative Procedures Act

(APA), 5 U.S.C. § 701, et seq.      On November 23, 2016, the United

States Citizenship and Immigration Services (USCIS) denied

Plaintiffs' U visa derivative status applications on the ground

that Plaintiffs were not married as required by 8 C.F.R.

§ 214.14(f)(4) (the Regulation) at the time Plaintiff Medina

Tovar initially applied for U visa status.         Plaintiffs filed

this action against Defendants Laura B. Zuchowski, Director of

the USCIS; Alejandro Mayorkas, Secretary of the Department of

Homeland Security; and Monty Wilkinson, then Acting United

States Attorney General, in their official capacities

(hereinafter referred to as the government) to contest USCIS's

denial of their applications.

     On December 15, 2017, this Court granted the government's


3 – OPINION AND ORDER
     Case 3:17-cv-00719-BR   Document 52   Filed 07/23/21   Page 4 of 12




Motion (#12) for Summary Judgment on Plaintiffs' claims, denied

Plaintiffs' Motion (#15) for Summary Judgment, and concluded

USCIS was within its authority to deny Plaintiffs' applications

based on the Regulation.     Opin. and Order (#22).         See also

Medina Tovar v. Zuchowski, No. 3:17-cv-00719, 2017 WL 6453345

(D. Or. Dec. 15, 2017).      Accordingly, on December 18, 2017, the

Court entered Judgment (#24) in favor of the government and

dismissed this case.

     On January 29, 2018, Plaintiffs appealed the Court's

Judgment.

     On January 17, 2020, a panel of the Ninth Circuit Court of

Appeals affirmed this Court's Judgment.        See Medina Tovar v.

Zuchowski, 950 F.3d 581 (9th Cir. 2020).

     On December 3, 2020, the Court of Appeals, en banc,

reversed this Court's decision and concluded the Regulation "is

invalid insofar as it requires a derivative U visa spouse to

have been married to the principal petitioner when the

application was filed."      See Medina Tovar v. Zuchowski, 982 F.3d

631, 637 (9th Cir. 2020).

     On April 14, 2021, pursuant to the en banc Opinion and

Mandate of the Ninth Circuit, this Court entered Judgment (#46)

in favor of Plaintiffs and remanded this matter to USCIS for


4 – OPINION AND ORDER
     Case 3:17-cv-00719-BR    Document 52    Filed 07/23/21   Page 5 of 12




further administrative proceedings regarding Plaintiffs'

applications.

     On May 25, 2021, Plaintiffs filed in the Ninth Circuit an

Application for Attorney Fees pursuant to EAJA.               On June 24,

2021, the government filed its Response (#50) to Plaintiffs'

Application.    Plaintiffs filed their Reply (#51) in further

support of their Application on July 2, 2021.



                                 STANDARDS

     Under EAJA, 28 U.S.C. § 2412(d)(1)(A), a plaintiff may

recover attorneys' fees and costs in an action against the

United States or any agency or official of the United States if

"(1) the party seeking fees is the prevailing party; (2) the

government has not met its burden of showing that its positions

were substantially justified or that special circumstances make

an award unjust; and (3) the requested [attorneys'] fees and

costs are reasonable."       United States v. Milner, 583 F.3d 1174,

1196 (9th Cir. 2009)(citing 28 U.S.C. § 2412(d)(1)(A)).

     "To be a prevailing party, the party must have received an

enforceable judgment on the merits or a court-ordered consent

decree."   Milner, 583 F.3d at 1196.        A prevailing plaintiff is

not entitled to attorneys' fees under EAJA when the government's


5 – OPINION AND ORDER
     Case 3:17-cv-00719-BR   Document 52   Filed 07/23/21   Page 6 of 12




positions were substantially justified.        Li v. Keisler, 505 F.3d

913, 918 (9th Cir. 2007).     In an EAJA case the government bears

the burden of demonstrating the government's position was

substantially justified even if the plaintiff is the prevailing

party.   Gonzales v. Free Speech Coal., 408 F.3d 613, 618 (9th

Cir. 2005).   "The test for whether the government [was]

substantially justified is one of reasonableness."             Id. at 618

(quoting League of Women Voters of Cal. v. FCC, 798 F.2d 1255,

1257 (9th Cir. 1986)).

     The government "must have a reasonable basis both in

law and in fact" for its litigation position.          United States

v. $100,348.00 in U.S. Currency, 354 F.3d 1110, 1124 (9th

Cir. 2004)(citing United States v. 2659 Roundhill Drive, 284

F.3d 1146, 1151 (9th Cir. 2002)).      See also 28 U.S.C.

§ 2412(d)(1)(A)(2)(D).

     The government's position "'must be justified in substance

or in the main,' – that is, justified to a degree that could

satisfy a reasonable person."      Gonzales, 408 F.3d at 618 (citing

Pierce v. Underwood, 487 U.S. 552, 565 (1988)).             "Put another

way, substantially justified means there is a dispute over which

'reasonable minds could differ.'"      Gonzales, 408 F.3d at 618

(citing League of Women Voters, 798 F.2d at 1257).


6 – OPINION AND ORDER
         Case 3:17-cv-00719-BR   Document 52   Filed 07/23/21   Page 7 of 12




                                   DISCUSSION

     Plaintiffs seek recovery of attorneys' fees in the amount

of $68,369.00.2      Plaintiffs contend (1) they are the prevailing

party in this action, (2) the government's position was not

substantially justified, and (3) there are not any circumstances

that make an award of attorneys' fees unjust.

     The government, in turn, contends (1) its decision and

litigation position were substantially justified on the ground

that reasonable minds could disagree regarding interpretation of

8 U.S.C. § 1101(a)(15)(U))(the U visa statute), (2) an award of

EAJA fees would be unjust under the special circumstances of

this case, and (3) in the alternative, the amount of fees sought

by Plaintiffs is unreasonable and should be reduced.

I.   Plaintiffs are the prevailing party.

     The government does not contest Plaintiffs are the

prevailing party in this matter.          Accordingly, the Court

concludes Plaintiffs are the prevailing party in this litigation

for purposes of the EAJA.




     2   Plaintiffs sought attorneys' fees of $63,403.56 in their
Application. In their Reply, however, Plaintiffs seek
additional fees of $4,965.94 for a total of $68,369.00.

7 – OPINION AND ORDER
      Case 3:17-cv-00719-BR   Document 52   Filed 07/23/21   Page 8 of 12




II.   The government's position was substantially justified.

      The Court notes the government's failure to prevail does

not raise a presumption that its position was not substantially

justified.     See Oberdorfer v. Glickman, No. CV-98-1588-HU, 2001

WL 34045732, at *3 (D. Or. Sept. 14, 2001)(citing Bay Area Peace

Navy v. United States, 914 F.2d 1224, 1231 n.4 (9th Cir. 1990)).

      Nevertheless, Plaintiffs contend the government's position

was not substantially justified.       Plaintiffs assert the

statutory term "accompanying, or following to join" in the

U visa statute has been used consistently in immigration law to

include a derivative family member as long as the family

relationship was in existence at the time USCIS granted

immigration status to the principal U visa applicant.

Plaintiffs point to that part of the en banc opinion in which

the Ninth Circuit states:      "We are aware of no precedent

predating 2005, and the agency has cited none, ruling that the

phrase 'accompanying, or following to join,' either (a) referred

to a time before the principal petitioner received an

immigration benefit or (b) was ambiguous."          Medina Tovar, 982

F.3d at 636.    The Ninth Circuit held:

             [T]he statute clearly answers the relevant
             interpretive question: to qualify for a derivative U
             visa as a spouse, a person need not have been married


8 – OPINION AND ORDER
     Case 3:17-cv-00719-BR   Document 52   Filed 07/23/21   Page 9 of 12




            to the principal applicant at the time the application
            was filed, so long as the marriage exists when the
            principal applicant receives a U visa. Accordingly,
            our analysis ends at Chevron step one, without resort
            to step two. [Citation omitted]. Title 8 C.F.R.
            § 214.14(f)(4) is invalid insofar as it requires a
            derivative U-visa spouse to have been married to the
            principal petitioner when the application was filed.

Id. at 637.

     The government contends both USCIS's decision and the

government's litigation position were substantially justified on

the basis that reasonable minds could differ regarding the

U visa statute and, in addition, the litigation raised a novel

or difficult legal question regarding interpretation of the

U visa statute for which there was "an absence of precedent on

point."   The government also contends Plaintiffs never asserted

that USCIS failed to comply with its own regulations or that

USCIS's decision was not supported by evidence in the record.

Instead, the government asserts, this case primarily involved a

question of statutory construction as to whether the U visa

statute established the time that a qualifying relationship must

exist.    Thus, even though the Ninth Circuit ultimately concluded

the Regulation was inconsistent with the U visa statute, the

government contends it was substantially justified in its

position.



9 – OPINION AND ORDER
     Case 3:17-cv-00719-BR   Document 52   Filed 07/23/21   Page 10 of 12




     This Court, the majority panel, and one dissenting judge in

the en banc opinion considered the USCIS's reading of the U visa

statute, agreed the statute does not expressly define the

meaning of "accompanying, or following to join," and concluded

that earlier uses of this phrase in other statutes arose in

contexts unrelated to the present case.

     The en banc majority concluded Congress "clearly thought

about the timing question" when it included in the U visa

statute a carve-out provision that a sibling may qualify for

derivative U visa status if the sibling was not married and was

under 18 years of age when the principal applied for a U visa.

982 F.3d at 637.   The dissent, however, noted even though the

majority's interpretation "is a possible interpretation of the

statute, [] it is not the only or the most likely explanation of

Congress's intent."    Medina Tovar, 982 F.3d at 644.

     Although a disagreement among judges does not per se

establish the reasonableness of the government's position (see,

e.g., Oregon Natural Resources Council v. Madigan, 980 F.2d

1330, 1332 (9th Cir. 1992)), the fact that multiple judges

considered the USCIS's interpretation of the U visa statute

reasonable suggests the government's decision and litigation

position were substantially justified.         See, e.g., League of


10 – OPINION AND ORDER
        Case 3:17-cv-00719-BR   Document 52   Filed 07/23/21    Page 11 of 12




Women Voters, 798 F.2d at 1260 ("The constitutionality of the

amended statute is a question upon which reasonable minds could

differ, as evidenced by the five-four division in the Supreme

Court"); Bay Area Peace Navy, 914 F.2d at 1231 ("The

disagreement within this panel regarding the merits of the

government's appeal further suggests that a finding of

substantial justification is appropriate").             See also Gonzales,

408 F.3d at 619 ("By noting the lack of unanimity in the Ninth

Circuit panel decision, the court implicitly acknowledged the

significance of a split decision as an indicator of the

reasonableness of the government's position.").

        As noted, this case involved a novel legal issue that had

not been addressed specifically by any other court, and

different judges in this litigation construed the U visa statute

differently.      The Court concludes on this record that the

government's decision and its litigation position, viewed in the

totality of the circumstances, was reasonable.                 Accordingly,

Plaintiffs are not entitled to attorneys' fees pursuant to the

EAJA.

        Inasmuch as the Court has concluded the government's

position was reasonable, it is unnecessary for the Court to

resolve whether special circumstances make an award of EAJA fees


11 – OPINION AND ORDER
     Case 3:17-cv-00719-BR   Document 52   Filed 07/23/21   Page 12 of 12




unjust or whether the amount of fees sought by Plaintiffs is

reasonable.



                               CONCLUSION

     For the reasons stated, the Court DENIES Plaintiff's

Application (#49) for Attorney Fees.

     IT IS SO ORDERED.

     DATED this 23rd day of July, 2021.

                                  /s/ Anna J. Brown

                             ___________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




12 – OPINION AND ORDER
